             Case 1:20-cv-12010-IT Document 23 Filed 01/22/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
FRIEDRICH LU                        )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )
                                    )
                                    )
JAMES R. CLARKE, MARY REGAN, )                                C.A. 20-12010-IT
MAURA A. HENNIGAN, ROBERT L. )
SHEKETOFF, JAMES L. SULTAN,         )
AND CHARLES W. RANKIN               )
                                    )
      Defendants.                   )
____________________________________)


                                      NOTICE OF APPEARANCE

TO THE CLERK OF THE ABOVE-NAMED COURT:

        Please enter the appearance of the undersigned as the attorney for the defendant, Joseph

Stanton, in his official and individual capacity. 1




                                                     Defendant,
                                                     JOSEPH STANTON, in his official and individual
                                                     capacity,
                                                     By his Attorneys

                                                     MAURA HEALEY
                                                     ATTORNEY GENERAL




1
 By entering this appearance, Defendant does not waive the service requirements of the Federal Rules of Civil
Procedure or the Massachusetts Rules of Civil Procedure.
           Case 1:20-cv-12010-IT Document 23 Filed 01/22/21 Page 2 of 2




                                             /s Erica Morin
                                             Erica Morin, BBO No. 687471
                                             Assistant Attorney General
                                             Government Bureau/Trial Division
                                             One Ashburton Place, 18th Floor
                                             Boston, MA 02108
                                             Tel: (617) 727-2200 Ext. 2593
                                             Erica.Morin@mass.gov

Date: January 22, 2021




                                  CERTIFICATE OF SERVICE

       I, Erica Morin, Assistant Attorney General, hereby certify that I have this day, January
22, 2021, served the foregoing document, upon the attorney of record for the plaintiff by mailing
a copy, first class postage prepaid to:

Friedrich Lu, pro se
c/o St. Francis House
Lafayette Station, P.O. Box 499
Boston, MA 02112
chi2flu@gmail.com

James L. Sultan
Charles W. Rankin
Rankin & Sultan
1666 Massachusetts Avenue, Suite P-16
Lexington, MA 02420



                                                    /s Erica Morin
                                                    Erica Morin
                                                    Assistant Attorney General
